DETAILED ACTION
	The Response filed 16 February 2022 has been entered.  Claims 1-5 and 7-19 are pending.  Claims 16 and 20 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive for the following reasons in view of the newly cited reference - Stewart et al. (US 5,771,974), Langham (US 4,467,870), and Gano et al. (US 4,535,968).
The applicant argues with respect to claim 1 on pg. 10 of the Response that the prior art lacks “a first compression spring having a first stiffness and comprising at least one deformable metal ring”.  Stewart discloses in Fig. 4 a first compression spring (comprising a first one of springs 134) having a first stiffness and comprising at least one deformable metal ring 134, and a second compression spring (comprising a second one of springs 134) having a second stiffness (wherein the recitation of the first and second stiffnesses is not seen as necessarily reciting that the two stiffnesses are different in amount, but instead, “first” and “second” are interpreted as referring to the stiffnesses of the respective first and second compression springs).
The applicant argues with respect to claim 11 on pgs. 10-11 of the Response that the prior art lacks “wherein the first compression spring is disposed longitudinally adjacent the second compression spring along a longitudinal axis of the valve assembly”.  Langham teaches in Figs. 1-6 (looking first at the arrangement of bellows  in Figs. 5-6) a first compression spring 112 having a first stiffness, and a second compression spring 8 having a second stiffness (wherein the recitation of the first and second stiffnesses is not seen as necessarily reciting that the two stiffnesses are different in amount, but instead, “first” and “second” are interpreted as referring to the stiffnesses of the respective first and second compression springs), wherein the first compression spring 112 is disposed longitudinally adjacent the second compression spring 8 along a longitudinal axis of the valve assembly.  Alternatively, the plurality of compression springs comprises two sections of bellows 8 split by the centralizer 8c, as understood from Fig. 5 and col. 6, lines 32-39.  Alternatively still, Figs. 7-8 teaches an annular tube 15 and piston 14 instead of the rods 6 and piston 5 in Figs. 5-6.  The arrangement of biasing springs taught by Langham are used to modify the biasing in the valve assembly disclosed by Edwards (US 5,873,415).
Alternatively, Gano teaches in Figs. 26-27 a first compression spring 124 having a first stiffness, and a second compression spring 125 having a second stiffness (wherein the recitation of the first and second stiffnesses is not seen as necessarily reciting that the two stiffnesses are different in amount, but instead, “first” and “second” are interpreted as referring to the stiffnesses of the respective first and second compression springs), wherein the first compression spring 124 is disposed longitudinally adjacent the second compression spring 125 along a longitudinal axis of the valve assembly.  The arrangement of biasing springs taught by Gano are used to modify the biasing in the valve assembly disclosed by Edwards (US 5,873,415).
Applicant’s arguments, see pgs. 10-11 of the Response, filed 16 February 2022, with respect to claim 16 have been fully considered and are persuasive.  The prior art rejection(s) of claim 16 has been withdrawn.  The applicant argues with respect to claim 16 on pgs. 10-11 of the Response that the prior art lacks “wherein a sleeve is disposed between the second compression spring and the base and the first compression spring is concentrically aligned with the sleeve along a longitudinal axis of the valve assembly”, however, the combination of this claim limitation along with other claim limitations have overcome the prior art, as discussed in detail with regard to the allowable subject matter below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s), and no new matter should be entered:
the combination of plural coil springs and at least one spring being a deformable metal ring (claims 2 and 4); 
the combination of springs being arranged concentrically and at least one spring being a deformable metal ring (claim 3); 
the combination of the springs being coil springs and springs being disposed longitudinally adjacent to each other along the longitudinal axis of the valve assembly (claim 13);
the combination of the springs being concentric and the first compression spring being concentric with the sleeve disposed between the second compression spring and the base (claim 17); and 
the combination of each spring being a coil spring and the first compression spring being concentric with the sleeve disposed between the second compression spring and the base (claim 18).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendments to the specification filed 16 February 2022 have been accepted. 
Claim Objections
Claim 11 is objected to because of the following informalities:  in claim 11, last line, “longitunidal” should be changed to --longitudinal--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 13, and 17 are rejected (wherein claim 4 inherits its rejection due to its dependency) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it appears that the embodiment to which claim 2 is directed conflicts with the embodiment to which claim 1 is now directed, because claim 1 recites one of the compression springs is a deformable metal ring, but claim 2 recites each comprising spring being a coil spring. 
In claim 3, it appears that the embodiment to which claim 3 is directed conflicts with the embodiment to which claim 1 is now directed, because claim 3 recites that the compression springs are arranged concentrically (Figs. 2-4), but claim 1 recites one of the compression springs is a deformable metal ring and all of the embodiments (Figs. 5-8) disclosed with at least one deformable metal ring lacks disclosing concentric compression springs. 
In claim 13, it appears that the embodiment to which claim 13 is directed conflicts with the embodiment to which claim 11 is now directed, because claim 11 recites that the compression springs are disposed longitudinally adjacent to each other along a longitudinal axis of the valve assembly (Figs. 5-8), but claim 13 recites that each compression spring is a coil spring (Figs. 2-4).
In claim 17, it appears that the embodiment to which claim 17 is directed conflicts with the embodiment to which claim 16 is now directed, because claim 16 recites that the first compression spring is concentric with a sleeve disposed between the second compression spring and the base (Figs. 5-8), but claim 17 recites that the compression springs are concentric with each other (Figs. 2-4).
In claim 17, it appears that the embodiment to which claim 17 is directed conflicts with the embodiment to which claim 16 is now directed, because claim 16 recites that the first compression spring is concentric with a sleeve disposed between the second compression spring and the base (Figs. 5-8), but claim 17 recites that each compression spring is a coil spring (Figs. 2-4).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al. (US 5,771,974).
Regarding claim 1, Stewart discloses in Fig. 4 a valve assembly, comprising: 
a ball 122 configured to block fluid flow through the valve assembly while the ball 122 is in a closed position and to enable fluid flow through the valve assembly while the ball is in an open position; 
an actuator assembly configured to drive the ball 122 to transition between the open position and the closed position (col. 11, lines 28-35); and 
a plurality of compression springs (comprising the plurality of spring washers 134) disposed on one side of the ball 122, wherein each compression spring 134 of the plurality of compression springs 134 is configured to directly urge the ball 122 toward the closed position (col. 11, lines 54-57); 
wherein the plurality of compression springs 134 comprises: 
a first compression spring (comprising a first one of springs 134) having a first stiffness and comprising at least one deformable metal ring 134; and 
a second compression spring (comprising a second one of springs 134) having a second stiffness (wherein the recitation of the first and second stiffnesses is not seen as necessarily reciting that the two stiffnesses are different in amount, but instead, “first” and “second” are interpreted as referring to the stiffnesses of the respective first and second compression springs).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 5,873,415) in view of Langham (US 4,467,870).
Regarding claim 11, Edwards discloses in Figs. 1-7 (particularly Fig. 3) a valve assembly, comprising:
a ball 30 configured to block fluid flow through the valve assembly while the ball 30 is in a closed position and to enable fluid flow through the valve assembly while the ball 30 is in an open position;
an actuator assembly comprising a first piston 48 and a second piston 52, wherein the first piston 48 is configured to drive the ball 30 to transition to the closed position (col. 4, lines 30-36), and the second piston 52 is configured to drive the ball 30 to transition to the open position (col. 4, lines 23-30); and
a compression spring 46 disposed on one side of the ball 30, wherein each compression spring 46 is configured to directly urge the first piston 48 to drive the ball 30 to transition to the closed position (col. 4, lines 19-23 and 30-36).
Edwards lacks a plurality of compression springs disposed on one side of the ball to directly urge the first piston to drive the ball to the closed position, wherein the plurality of compression springs comprises: a first compression spring having a first stiffness; and a second compression spring having a second stiffness; wherein the first compression spring is disposed longitudinally adjacent the second compression spring along a longitudinal axis of the valve assembly.
Langham teaches in Figs. 1-8 (looking first at the arrangement of bellows in Figs. 5-6) a plurality of compression springs 112, 8 (wherein the bellows inherently provide a biasing force, as disclosed in col. 6, lines 54-58) disposed on one side of the ball 130, wherein each compression spring 112, 8 of the plurality of compression springs 112, 8 is configured to directly urge the first piston 110 to drive the ball 130 to transition to the closed position (as shown in the drawings, wherein actuating fluid supplied through passages 103, 109 move the piston 110 downward to rotate the ball 130 to its open position), wherein the plurality of compression springs 112, 8 comprises: a first compression spring 112 having a first stiffness; and a second compression spring 8 having a second stiffness (wherein the recitation of the first and second stiffnesses is not seen as necessarily reciting that the two stiffnesses are different in amount, but instead, “first” and “second” are interpreted as referring to the stiffnesses of the respective first and second compression springs); wherein the first compression spring 112 is disposed longitudinally adjacent the second compression spring 8 along a longitudinal axis of the valve assembly.  Alternatively, the plurality of compression springs comprises two sections of bellows 8 split by the centralizer 8c, as understood from Fig. 5 and col. 6, lines 32-39.  Alternatively still, Figs. 7-8 teaches an annular tube 15 and piston 14 instead of the rods 6 and piston 5 in Figs. 5-6.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly disclosed by Edwards to have a plurality of compression springs disposed on one side of the ball to directly urge the first piston to drive the ball to the closed position in the arrangement taught by Langham (comprising a coil spring and bellows acting on a piston selectively actuated by pressurized fluid), such that all of the mechanical parts affecting actuation can be assembled in a common area/chamber, which simplifies the assembly and troubleshooting.  
Regarding claim 12, Langham teaches in Figs. 1-6 that the plurality of compression springs 112, 150 is arranged concentrically about the longitudinal axis of the valve assembly.  
Claims 11 and 13 (alternatively: 11; as understood: 13) are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 5,873,415) in view of Gano et al. (US 4,535,968).
Regarding claim 11, Edwards discloses in Figs. 1-7 (particularly Fig. 3) a valve assembly, comprising:
a ball 30 configured to block fluid flow through the valve assembly while the ball 30 is in a closed position and to enable fluid flow through the valve assembly while the ball 30 is in an open position;
an actuator assembly comprising a first piston 48 and a second piston 52, wherein the first piston 48 is configured to drive the ball 30 to transition to the closed position (col. 4, lines 30-36), and the second piston 52 is configured to drive the ball 30 to transition to the open position (col. 4, lines 23-30); and
a compression spring 46 disposed on one side of the ball 30, wherein each compression spring 46 is configured to directly urge the first piston 48 to drive the ball 30 to transition to the closed position (col. 4, lines 19-23 and 30-36).
Edwards lacks a plurality of compression springs disposed on one side of the ball to directly urge the first piston to drive the ball to the closed position, wherein the plurality of compression springs comprises: a first compression spring having a first stiffness; and a second compression spring having a second stiffness; wherein the first compression spring is disposed longitudinally adjacent the second compression spring along a longitudinal axis of the valve assembly.
Gano teaches in Figs. 26-27 a plurality of compression springs 124, 125 disposed on one side of the ball 135, wherein each compression spring 124, 125 of the plurality of compression springs 124, 125 is configured to directly urge the first piston 118 (and/or the piston 118a) to drive the ball 135 to transition to the closed position (col. 9, lines 18-20), wherein the plurality of compression springs 124, 125 comprises: a first compression spring 124 having a first stiffness; and a second compression spring 125 having a second stiffness (wherein the recitation of the first and second stiffnesses is not seen as necessarily reciting that the two stiffnesses are different in amount, but instead, “first” and “second” are interpreted as referring to the stiffnesses of the respective first and second compression springs); wherein the first compression spring 124 is disposed longitudinally adjacent the second compression spring 125 along a longitudinal axis of the valve assembly.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly disclosed by Edwards to have a plurality of compression springs disposed on one side of the ball to directly urge the first piston to drive the ball to the closed position in the arrangement taught by Gano for redundancy, so there’s a backup spring if one of the springs fail or their biasing force deteriorates.  Furthermore, the modification is an obvious duplication of parts (MPEP 2144.04(VI)(B)).
Regarding claim 13, Gano teaches in Figs. 26-27 that each compression spring 124, 125 of the plurality of compression springs 124, 125 comprises a coil spring 112.  
Allowable Subject Matter
Claim 16 and 18-19 are allowed.
Claims 5, 7-10, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-4 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
regarding claim 2, each comprising spring comprising a coil spring;
regarding claim 3, the plurality of compressing springs being arranged concentrically;
regarding claim 5, the first compression spring having a first expansion distance, the second compression spring having a second expansion distance, and the first stiffness is greater than the second stiffness, and the second expansion distance is greater than the first expansion distance;
regarding claim 14, the second expansion distance is greater than the first expansion distance; and
regarding claim 16, the plurality of compression springs being disposed in the fluid chamber that receives pressurized fluid and extends between the first piston and the base.
Bayh, III (US 4,625,798) teaches in Figs. 1-8 a plurality of compression springs 112, 114 to drive the first piston 103 to move in the first direction to drive the ball 119 to the closed position, wherein each compression spring 112, 120 of the plurality of compression springs 112, 120 is configured to directly urge the first piston 103 to drive the ball 119 toward the closed position (col. 7, lines 22-38), wherein the plurality of compression springs 112, 120 comprises: a first compression spring 112 having a first stiffness; and a second compression spring 120 having a second stiffness (wherein the recitation of the first and second stiffnesses is not seen as necessarily reciting that the two stiffnesses are different in amount, but instead, “first” and “second” are interpreted as referring to the stiffnesses of the respective first and second compression springs); wherein a sleeve 105 is disposed between the second compression spring 120 and the base 96a and the first compression spring 112 is concentrically aligned with the sleeve 105 along a longitudinal axis of the valve assembly.  Bayh lacks the plurality of compression springs 112, 114 being disposed in the fluid chamber that receives pressurized fluid and extends between the first piston 103 and the base 96A.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753